IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DARRYL A. BELL,                        :   No. 39 EAP 2014
                                       :
                   Appellant           :   Appeal from the Order of the
                                       :   Commonwealth Court entered on July 24,
                                       :   2014 at No. 181 MD 2013
            v.                         :
                                       :
                                       :
PENNSYLVANIA BOARD OF                  :
PROBATION AND PAROLE,                  :
                                       :
                   Appellee            :


                                    ORDER


PER CURIAM
     AND NOW, this 27th day of April, 2015, the Order of the Commonwealth Court is

AFFIRMED.